Exhibit 10.1

EXECUTION COPY

MICRO LINEAR CORPORATION

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
August 14, 2006, by and between Sirenza Microdevices, Inc., a Delaware
corporation (“Parent”), Metric Acquisition Corp., a Delaware corporation
(“Merger Sub” and, together with Parent, “Sirenza”), and the undersigned
stockholder of Micro Linear Corporation (“Stockholder”).

RECITALS

A. Parent, Merger Sub and Micro Linear Corporation, a Delaware corporation
(“Micro Linear” or the “Company”) have entered into an Agreement and Plan of
Merger (as such agreement may hereafter be amended from time to time in
conformity with the provisions thereof, the “Merger Agreement”), which provides
for the merger of Merger Sub with and into Micro Linear, pursuant to which Micro
Linear will become a wholly owned subsidiary of Parent (the “Merger”).

B. Stockholder is the beneficial owner (as such term is defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
such number of shares of common stock, par value $0.001 per share, of Micro
Linear (“Micro Linear Common Stock”) as set forth on the signature page hereof,
and options, warrants or other rights to acquire such number of shares of Micro
Linear Common Stock as set forth on the signature page hereof.

C. As an inducement and a condition to entering into the Merger Agreement,
Sirenza has requested that Stockholder agree, and Stockholder has agreed (in
Stockholder’s capacity as such), to enter into this Agreement in order to
facilitate the consummation of the Merger.

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

1. Definitions.

(a) For the purposes of this Agreement, capitalized terms that are used but not
defined herein shall have the respective meanings ascribed thereto in the Merger
Agreement.

(b) “Expiration Date” shall mean the earlier to occur of (i) such date and time
as the Merger Agreement shall have been validly terminated pursuant to its
terms, or (ii) such date and time as the Merger shall become effective in
accordance with the terms and conditions set forth in the Merger Agreement.

(c) “Person” shall mean any individual, any corporation, limited liability
company, general or limited partnership, business trust, unincorporated
association or other business organization or entity, or any governmental
authority.



--------------------------------------------------------------------------------

(d) “Shares” shall mean: (i) all equity securities of Micro Linear (including
all shares of Micro Linear Common Stock and all options, warrants and other
rights to acquire shares of Micro Linear Common Stock) owned by Stockholder as
of the date of this Agreement, and (ii) all additional equity securities of
Micro Linear (including all additional options, warrants and other rights to
acquire shares of Micro Linear Common Stock) of which Stockholder acquires
beneficial ownership during the period commencing with the execution and
delivery of this Agreement until the Expiration Date.

(e) A Person shall be deemed to have effected a “Transfer” of a security if such
Person directly or indirectly (i) offers for sale, sells, assigns, pledges,
encumbers, grants an option with respect to, transfers or otherwise disposes of
such security or any interest therein, or (ii) enters into an agreement,
commitment or other arrangement providing for the sale of, assignment of, pledge
of, encumbrance of, granting of an option with respect to, transfer of or
disposition of such security or any interest therein; provided, however, that
the granting by Stockholder of a security interest in Shares to a brokerage firm
to secure a cash loan from such brokerage firm for the purpose of purchasing
shares of Micro Linear Common Stock upon exercise of options to purchase Micro
Linear Common Stock (“Micro Linear Options”) outstanding on the date of this
Agreement shall not be deemed a “Transfer” for purposes of this Agreement.

2. Restriction on Transfer, Proxies and Non-Interference; Stop Transfer. Except
as expressly contemplated by this Agreement, at all times during the period
commencing with the execution and delivery of this Agreement and continuing
until the Expiration Date, Stockholder shall not, directly or indirectly,
(i) cause or permit the Transfer of any of the Shares to be effected, or
discuss, negotiate or make any offer regarding any Transfer of any of the
Shares, (ii) grant any proxies or powers of attorney with respect to any of the
Shares, deposit any of the Shares into a voting trust or enter into a voting
agreement or other similar commitment or arrangement with respect to any of the
Shares in contravention of the obligations of Stockholder under this Agreement,
(iii) request that Micro Linear register the Transfer of any certificate or
uncertificated interest representing any of the Shares, or (iv) take any action
that would make any representation or warranty of Stockholder contained herein
untrue or incorrect, or have the effect of preventing or disabling Stockholder
from performing any of Stockholder’s obligations under this Agreement, other
than to a signatory under this Voting Agreement in the case of (i), (ii) or
(iii). Stockholder hereby agrees that, in order to ensure compliance with the
restrictions referred to herein, Micro Linear may issue appropriate “stop
transfer” instructions to its transfer agent in respect of the Shares.
Notwithstanding the foregoing or anything to the contrary set forth in this
Agreement, (A) Stockholder may Transfer any or all of the Shares pursuant to,
and in accordance with, the terms of Stockholder’s 10b5-1 plan or arrangement
with Micro Linear, if any, as in effect as of the date hereof, and
(B) Stockholder may sell Shares for cash to the extent necessary to pay taxes
incurred as a direct result of the exercise of Micro Linear Options after the
date hereof.

3. Voting Agreement. At any meeting of Micro Linear’s stockholders called with
respect to the following, however called, and at every adjournment or
postponement thereof, Stockholder shall appear at such meeting, in person or by
proxy, or otherwise cause all of the Shares to be counted as present thereat for
purposes of establishing a quorum thereat, and Stockholder shall vote, or cause
to be voted (and on every action or approval by written consent of stockholders
with respect to the following, act, or cause to be acted, by written consent)
with respect to all of the

 

-2-



--------------------------------------------------------------------------------

Shares that Stockholder is entitled to vote or as to which Stockholder has the
right to direct the voting, as of the relevant record date:

(a) in favor of the approval and adoption of the Merger Agreement and approval
of the Micro Linear Merger;

(b) against the approval of any proposal that would result in a breach by Micro
Linear of the Merger Agreement; and

(c) against any proposal made in opposition to, or in competition with,
consummation of the Merger (or either of them) and the other transactions
contemplated by the Merger Agreement, including any Micro Linear Acquisition
Proposal.

4. Irrevocable Proxy. Concurrently with the execution of this Agreement,
Stockholder shall deliver to Sirenza an irrevocable proxy in the form attached
hereto as Exhibit A (the “Proxy”), which shall be irrevocable to the fullest
extent permitted by applicable law, with respect to the Shares.

5. Non-Solicitation. Stockholder shall, and shall cause its affiliates and its
and its affiliates’ respective directors, officers, employees, investment
bankers, legal, financial and other advisors or representatives (collectively,
“Stockholder Representatives”) not to, directly or indirectly, (i) solicit,
initiate, knowingly encourage, or induce the making, submission or announcement
of, an Acquisition Proposal (as defined in the Merger Agreement), (ii) furnish
to any person (other than Parent, Merger Sub or any designees of Parent or
Merger Sub) any non-public information relating to the Company or any of its
subsidiaries, or afford access to the business, properties, assets, books or
records of the Company or any of its subsidiaries to any person (other than
Parent, Merger Sub or any designees of Parent or Merger Sub), or take any other
action intended to assist or facilitate any inquiries or the making of any
proposal that constitutes or could lead to an Acquisition Proposal,
(iii) participate or engage in discussions or negotiations with any person with
respect to an Acquisition Proposal, (iv) approve, endorse or recommend an
Acquisition Proposal, (v) enter into any letter of intent, memorandum of
understanding or other contract contemplating or otherwise relating to an
Acquisition Transaction or (vi) terminate, amend or waive any rights under any
“standstill” or other similar agreement between the Company or any of its
subsidiaries and any person (other than Parent); provided, however, that
Stockholder may engage in any of the foregoing activities if and solely to the
extent that the Company is permitted to engage in such activities pursuant to
Section 6.1 of the Merger Agreement. Stockholder shall immediately cease any and
all existing activities, discussions or negotiations with any persons conducted
heretofore with respect to any Acquisition Proposal. Without limiting the
generality of the foregoing, Stockholder acknowledges and hereby agrees that any
violation of the restrictions set forth in this Section 5 by Stockholder or any
Stockholder Representatives shall be deemed to be a breach of this Section 5 by
Stockholder. Stockholder shall not enter into any letter of intent or similar
document or any agreement contemplating or otherwise relating to an Acquisition
Proposal unless and until this Agreement is terminated pursuant to its terms.

 

-3-



--------------------------------------------------------------------------------

6. Representations and Warranties. Stockholder hereby represents and warrants to
Sirenza as follows:

(a) Ownership of Shares. Stockholder is the beneficial owner (as such term is
defined in Rule 13d-3 under the Exchange Act, except that such term shall
include Shares that may be acquired more than sixty (60) days from the date
hereof) of all of the Shares. Stockholder has sole voting power and the sole
power of disposition with respect to all of the Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable federal
securities laws and the terms of this Agreement.

(b) Power; Binding Agreement. Stockholder has the legal capacity, power and
authority to enter into and perform all of Stockholder’s obligations under this
Agreement. The execution, delivery and performance of this Agreement by
Stockholder will not violate any agreement or court order to which Stockholder
is a party or is subject, including, without limitation, any voting agreement or
voting trust. This Agreement has been duly and validly executed and delivered by
Stockholder and constitutes a valid and binding agreement of Stockholder,
enforceable against Stockholder in accordance with its terms.

(c) No Consents. Other than filings or notices under the Exchange Act, to his,
her or its knowledge, the execution and delivery of this Agreement by
Stockholder does not, and the performance by Stockholder of his, her or its
obligations hereunder will not, require Stockholder to obtain any consent,
approval, authorization or permit of, or to make any filing with or notification
to, any Governmental Authority.

7. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Sirenza any direct or indirect ownership or incidence of ownership of or
with respect to any Shares. Except as provided in this Agreement, all rights,
ownership and economic benefits relating to the Shares shall remain vested in
and belong to Stockholder.

8. Stockholder Notification of Acquisition of Additional Shares. At all times
during the period commencing with the execution and delivery of this Agreement
and continuing until the Expiration Date, Stockholder shall promptly notify
Sirenza of the number of any additional shares of Micro Linear Common Stock and
the number and type of any other voting securities of Micro Linear acquired by
Stockholder, if any, after the date hereof.

9. Termination. This Agreement shall terminate immediately and automatically,
without any action on the part of any party hereto, as of the Expiration Date.

10. No Obligation to Exercise. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall obligate Stockholder to exercise any
option, warrant or other right to acquire Shares.

11. Directors and Officers. Notwithstanding anything in this Agreement to the
contrary, if Stockholder is a director or officer of Micro Linear, nothing
contained in this Agreement shall prohibit such director or officer from acting
in his/her capacity as such or from taking such action as a director or officer
of Micro Linear that may be required on the part of such person as a director or
officer of Micro Linear, including acting in compliance with the Merger
Agreement.

 

-4-



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) Entire Agreement. This Agreement and the documents and instruments and other
agreements among the parties hereto as contemplated by or referred to herein,
including the Merger Agreement and any other agreements referred to in the
Merger Agreement, constitute the entire agreement among the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.

(b) Certain Events. This Agreement and the obligations hereunder shall attach to
all of the Shares and shall be binding upon any person to whom legal or
beneficial ownership of any of the Shares shall pass, whether by operation of
law or otherwise, except in the case of Shares Transferred in connection with
the payment of taxes. Notwithstanding any Transfer of any of the Shares, the
transferor shall remain liable for the performance of all obligations of the
transferor under this Agreement. Notwithstanding the foregoing or anything to
the contrary set forth in this Agreement, this Agreement and the obligations
hereunder shall not attach to any Shares that are Transferred, and shall not be
binding upon any person to whom legal or beneficial ownership of any of the
Shares shall pass, in any Transfer effected by Stockholder pursuant to the last
sentence of Section 2 of this Agreement.

(c) Assignment. No party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Any purported assignment in
violation of this Section shall be void.

(d) Amendments, Waivers, Etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated, except upon the
execution and delivery of a written agreement executed by the parties hereto.

(e) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally, (ii) on the date of confirmation of receipt (or, the first business
day following such receipt if the date is not a business day) of transmission by
telecopy or telefacsimile, or (iii) on the date of confirmation of receipt (or,
the first business day following such receipt if the date is not a business day)
if delivered by a nationally recognized courier service. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:

(i)         if to Parent, to:

Sirenza Microdevices, Inc.

303 S. Technology Court

Broomfield, CO 80021

Attention: General Counsel

Fax No.: (888) 818-8023

 

-5-



--------------------------------------------------------------------------------

with copies to:

Wilson Sonsini Goodrich & Rosati, Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304-1050

Attention: Michael Ringler

Fax No.: (415) 947-2099

(ii)         if to Micro Linear, to:

Micro Linear Corporation

2050 Concourse Drive

San Jose, CA 95131

Attention: Timothy A. Richardson

with a copy to:

2475 Hanover Street

Palo Alto, California 94304

Attention: Jorge del Calvo

Fax No.: (650) 233-4500

(f) Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the greatest extent possible, the economic, business and
other purposes of such void or unenforceable provision.

(g) No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

(h) Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.
Each of parties irrevocably agrees that any legal action or proceeding with
respect to this Agreement or for recognition and enforcement of any judgment in
respect hereof brought by the other party hereto or its successors or assigns
may be brought and determined in the Chancery or other Courts of the State of
Delaware, and each of parties hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect to its property, generally and
unconditionally, to the nonexclusive jurisdiction of the aforesaid courts. The
parties hereby agree that mailing of process or other papers in connection with

 

-6-



--------------------------------------------------------------------------------

any such action or proceeding in the manner provided in Section 6(e) hereof or
in such other manner as may be permitted by applicable law, shall be valid and
sufficient service thereof.

(i) Other Remedies; Specific Performance.

(i) Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.

(ii) Specific Performance. It is accordingly agreed that the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.

(j) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS OF SIRENZA AND MICRO LINEAR IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

(l) Further Assurances. At the request of any party to another party or parties
to this Agreement, such other party or parties shall execute and deliver such
instruments or documents to evidence or further effectuate (but not to enlarge)
the respective rights and obligations of the parties and to evidence and
effectuate any termination of this Agreement.

(m) Public Disclosure. Stockholder shall not issue any statement or
communication to any third party regarding the subject matter of the Merger
Agreement or the transactions contemplated thereby, including, if applicable,
the termination of the Merger Agreement and the reasons therefor, without the
prior written consent of Sirenza.

[SIGNATURE PAGE FOLLOWS]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or caused this Agreement to
be executed by a duly authorized officer, as of the date first written above.

 

SIRENZA MICRODEVICES, INC. By:       

Name:

 

Title:

METRIC ACQUISITION CORP. By:       

Name:

 

Title:

STOCKHOLDER:

Signature:     

Name:     

Address:     

Facsimile No.:      Shares beneficially owned:

                       Micro Linear common stock                        Micro
Linear common stock issuable upon exercise of outstanding options or warrants

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned Stockholder (the “Stockholder”) of Micro Linear Corporation, a
Delaware corporation (“Micro Linear”), hereby irrevocably (to the fullest extent
permitted by law) appoints each of Bob Van Buskirk and Chuck Bland of Sirenza
(as defined below), as the sole and exclusive attorneys and proxies of the
undersigned, with full power of substitution and resubstitution, to vote and
exercise all voting and related rights (to the full extent that the undersigned
is entitled to do so) with respect to all of the shares of capital stock of
Micro Linear that now are or hereafter may be beneficially owned by the
undersigned, and any and all other shares or securities of Micro Linear issued
or issuable in respect thereof on or after the date hereof (collectively, the
“Shares”), in accordance with the terms of this Proxy. The Shares beneficially
owned by Stockholder as of the date of this Proxy are listed on the final page
of this Proxy, along with the number(s) of the stock certificate(s) that
represent such Shares. Upon Stockholder’s execution of this Proxy, any and all
prior proxies given by the undersigned with respect to any Shares are hereby
revoked and Stockholder agrees not to grant any subsequent proxies with respect
to the Shares until after the Expiration Date (as defined below).

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to that certain Voting Agreement of
even date herewith (the “Voting Agreement”) by and between Sirenza Microdevices,
Inc., a Delaware corporation (“Parent”), Metric Acquisition Corp., a Delaware
corporation (“Merger Sub” and, together with Parent, “Sirenza”) and the
undersigned Stockholder of Micro Linear, and is granted in consideration of
Sirenza entering into that certain Agreement and Plan of Merger of even date
herewith (as it may hereafter be amended from time to time in accordance with
the provisions thereof, the “Merger Agreement”) by and among Parent, Merger Sub
and Micro Linear. The Merger Agreement provides for the merger of Merger Sub
with and into Micro Linear (the “Merger”), and Stockholder is receiving a
portion of the consideration payable in connection with the Merger. As used in
this Proxy, the term “Expiration Date” shall mean the earlier to occur of
(i) such date and time as the Merger Agreement shall have been validly
terminated pursuant to its terms, or (ii) such date and time as the Merger shall
become effective in accordance with the terms and conditions set forth in the
Merger Agreement.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by Stockholder, at any time prior to the Expiration Date, to act
as Stockholder’s attorney and proxy to vote all of the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to all of
the Shares (including, without limitation, the power to execute and deliver
written consents) at every annual or special meeting of stockholders of Micro
Linear (and at every adjournment or postponement thereof), and in every written
consent in lieu of such meeting:

(a) in favor of the approval and adoption of the Merger Agreement and approval
of the Micro Linear Merger;

 

-2-



--------------------------------------------------------------------------------

(b) against the approval of any proposal that would result in a breach by Micro
Linear of the Merger Agreement; and

(c) against any proposal made in opposition to, or in competition with,
consummation of the Merger (or either of them) and the other transactions
contemplated by the Merger Agreement, including any Acquisition Proposal.

The attorneys and proxies named above may not exercise this Proxy on any other
matter except as provided in clauses (a), (b) and (c) above. Stockholder may
vote the Shares on all other matters. Notwithstanding anything in this Proxy to
the contrary, if Stockholder is a director or officer of Micro Linear, nothing
contained in this Proxy shall prohibit such director or officer from acting in
his/her capacity as such or from taking such action as a director or officer of
Micro Linear that may be required on the part of such person as a director or
officer of Micro Linear, including acting in compliance with the Merger
Agreement.

Any obligation of Stockholder hereunder shall be binding upon the successors and
assigns of Stockholder.

This Proxy shall terminate and be of no further force and effect, automatically
upon the Expiration Date.

[SIGNATURE PAGE FOLLOWS]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Stockholder has caused this Irrevocable Proxy to be duly
executed as of the day and year first above written.

 

STOCKHOLDER: Signature:     

Name:     

Address:     

Facsimile No.:      Shares beneficially owned:

 

                     Micro Linear common stock

                       Micro Linear common stock issuable upon exercise of
outstanding options or warrants

[SIGNATURE PAGE TO IRREVOCABLE PROXY]